 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,             Case No.: 19CR3348-WQH
 9
10               Plaintiff,
                                           JUDGMENT AND ORDER GRANTING
11         v.                              MOTION TO DISMISS
12
     JOSE GERARDO MEJIA-
13   MERCADO,                              The Honorable William Q. Hayes
14
                 Defendant
15
16
17
18        Upon motion by the United States and for good cause shown, Motion (ECF No.

19 26) is granted.
20        IT IS ORDERED that this case be dismissed without prejudice.

21        SO ORDERED.

22
23 Dated: 10/10/2019              ___________________________________________
                                  THE HONORABLE LARRY ALAN BURNS
24                                Chief United States District Judge
25
26
27
28
